Order, in so far as it grants the motion to modify demand of defendants Bailey and others, for a bill of particulars by striking out items I and II thereof, unanimously reversed with ten dollars costs and disbursements to the appellants and said items allowed as follows: Item I in the following form: “ An itemized statement of the assets and liabilities of the Prudence Company, Inc., and the value thereof as of the dates of the declaration and payment of each dividend referred to in the complaint.” Item II is allowed except that plaintiffs need not state the aggregate value of all assets and the total amount of all liabilities of Prudence as of October 19, 1937. Bill of particulars to be served within ten days after service of order. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.